 In the Matter of SULLIVAN DRY DOCK & REPAIR CoR'.andI.B. E. W.,LOCALx277, A.F. OF L.In the Matter of SULLIVAN DRY DOCK&REPAIR CORP.andINDUSTRIALUNION OF MARINE AND SHIPBUILDING WORKERS OF AMERICA, LOCAL 13,C. I. O.Cases Nos. R-3251 and R-3252.-Decided November 28, 1941Jurisdiction:ship building and repairing industry.Investigation and Certification of Representatives:existence of question;refusalto accord union recognition ; elections necessary.UnitAppropriatefor CollectiveBargaining:industrial unit, orindustrial andelectricians' craft units; determining factor desires of employees;determina-tion of, dependent upon elections.Dow, McAllister d Seymour,byMr. Gerard W. McAllister,of NewYork City, for the Company.Mr. Samuel Grossman,andMr. James Slater,of New York City,for the I. B. E. W.Mr. Samuel L. Rothbard,of Newark, N. J., for the Industrial Union.Mr. Stanley L. Drexler,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn August 26, 1941, International Brotherhood of Electrical Work-ers, Local No. 277, affiliated with the American Federation of Labor,herein called the I. B. E. W., filed with the Regional Director for theSecond Region (New York City) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Sullivan Dry Dock & Repair Corp., Brooklyn, New York,herein called the Company, and requesting an investigation and certi-fication of representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49 Stat. 449, herein called the Act.On Sep-tember 9, 1941, Industrial Union of Marine and Shipbuilding Work-ers ofAmerica, Local No. 13, affiliated with the Congress of IndustrialOrganizations, herein called the Industrial Union, filed a similar37 N. L.R. B., No. 4.13 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDpetition.On October 22, 1941, the National Labor Relations Board,acting pursuant to Section 9 (c) of the Act,and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series2, as amended,ordered an investigation in each case and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice and, acting pursuant to Article III, Section10 (c) (2)of said Rules and Regulations,further ordered that theaforesaid two cases be consolidated.On October 23, 1941, the Regional Director issued a notice of hearingcopies of which were duly served upon the Company, the I. B. E. W.,and the Industrial Union.Pursuant to notice,a hearing was held onNovember 3, 1941, at New York City, before John J. Cuneo, the TrialExaminer duly designated by the Chief Trial Examiner.The Com-pany, the I. B. E. W.,and the Industrial Union were represented andparticipated in the hearing.Full opportunity to be heard,to exam-ine and cross-examine witnesses,and to introduce evidence bearingon the issues was afforded all parties.During the course of the hear-ing, the Trial Examiner made rulings on various motions and onobjections to the admission of evidence.The Board has reviewedthe rulingsof the TrialExaminerand finds thatno prejudicial errorswere committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYSullivan Dry Dock & Repair Corp. is a New York corporation. Itmaintains its principal offices at Brooklyn,New York, where- it isengaged in the building and repairing of ships.The principal rawmaterials used by the Company are steel and timber.During the6 months period preceding November 3, 1941, which was a repre-sentative period in the Company's business,100 per cent of theseraw materials were purchased by the Company and shipped to it fromplaces outside of the State of New York. The approximate costof the raw materials purchased by the Company during the sameperiod was$643,462 and the approximate sales price of the shipsbuilt and repaired by the Company was $1,609,235.At the time ofthe hearing the Company was engaged to the extent of about 95 percent of its total volume of operations, in performing contracts withthe UnitedStatesNavy, the UnitedStatesMaritime Commission,or the United States Coast Guard Quartermaster Corps for the con-struction and repair of vessels.The Companyadmits that it isengaged in commerce within the meaning of the Act. SULLIVAN DRY DOCK & REPAIR CORP. -15II.THE ORGANIZATIONSINVOLVEDInternational Brotherhood of ElectricalWorkers, Local No. 277,is a labor organization affiliated with the American Federation ofLabor, admitting to membership employees of the Company.Industrial. Union of Marine and Shipbuilding Workers of America,Local No. 13, is a labor organization affiliated with the Congress ofIndustrial Organizations, admitting to membership employees of theCompany.III. - THE QUESTION CONCERNING REPRESENTATIONEach union has requested the Company to recognize it as the ex-clusive representative of the employees of the Company in a unitwhich each alleges to be appropriate for the purposes of collectivebargaining.The Company has refused to accord to either unionsuch recognition unless and until the Board has certified the unionas such exclusive representative.A statement of the Regional Direc-tor introduced;into.evidence, at,the hearing shows that the I. B. E. W.and the Industrial Union each represents a substantial number ofemployees in the unit which each claims to be appropriate.'-We find that a question has arisen concerning the representationof the employees of the Company.IV.THE EFFECTOF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe I. B. E. W. contends that all marine electricians employedby the Company including snappers,2 mechanics, and helpers 3 but'The Regional Director's statement shows that the I. B. E. W. submitted 28 applica-tion cards containing the apparently genuine signatures of personswhosenames appearedon the Company's pay roll of October 7, 1941This pay roll contains 99 names in theunit which the I. B E. W. contends to be appropriate. It appears however that-there area number of duplications in this pay roll.The RegionalDirector's statement also showsthat the Industrial Union submitted 512 application cards of persons whose names ap-peared on the Company's pay roll of October 7, 1941Three hundred twenty-five of thesecards bear apparently genuine original signatures and 77 contain printed names.TheCompany'spay roll of October 7, 1941, contains 1233 names in the unit which theIndustrial Union claims to be appropriate.There are also a number of duplications ofnames on this pay roll.2 A snapper is a strawboss who leads a gang of men.He is without power to hire ordischarge.-8The snappers,mechanics, and helpers are all part of the electrical department. 16DECISIONSOF NATIONALLABOR RELATIONS BOARDexcluding=all other employees of the Company; constitutea separateappropriate unit.The Industrial Union contends that all produc-tion and maintenance employees of the Company, excluding foremen,subforemen, supervisors, or anyone in an official capacity on a sal-aried basis, draftsmen, timekeepers, storekeepers, watchmen, guards,and clerks and office employees, constitute an appropriate unit.TheIndustrial Union contends such unit should include the marine elec-tricians, snappers, mechanics, and helpers.The Company takes noposition as to whether or not the marine electricians, snappers,mechanics, and helpers should be included with the other employees,but contends that if an industrial unit is found to be appropriate itshould include draftsmen, timekeepers, storekeepers, watchmen,guards, and clerks.The electricians remove, repair, assemble, and install marine elec-trical apparatus.They work under an electrician's foreman andconstitute a separate and distinct group.On the other hand, theCompany's operations are highly integrated and the work of itsvarious employees is closely interrelated.Hours and working con-ditions for all employees are generally uniform throughout the plant.It appears in addition that industrial units are prevalent in the ship-building and ship-repairing industry although there has been noprevious history of collective bargaining at this plant. In the lightof the entire record, we are of the opinion that the electricians, snap-pers,mechanics, and helpers might properly constitute a separatebargaining unit or that they might function as part of a single indus-trial unit.Under these circumstances, we are of the opinion thatthe desire of these employees themselves is the chief factor in deter-mining whether they shall constitute a separate unit or become apart of the industrial unit .4To ascertain the desires of the employees,we shall direct an election among all marine electricians employedby the Company including snappers, mechanics, and helpers, butexcluding all other employees of the Company, to determine whetherthey desire to be represented by the I. B. E. W., by the IndustrialUnion, or by neither, for the purposes of collective bargaining.With respect to the question of whether draftsmen, timekeepers,storekeepers, watchmen, guards, and clerks should be included in anappropriate industrial unit as contended by the Company, or ex-cluded as contended by the Industrial Union, it appears that there isconsiderable difference between the conditions of work, tenure ofemployment, and role in production of these employees and theremainder of the employees of the Company.We shall exclude4 SeeMatter of the Globe Machine&Stamping CoandMetalPolishersUnion LocalNo. 3; International Association of Machinists,DistrictNo. 54; Federal Labor Union18788,and United Automobile Workers of America,3 N L R. B. 294 and subsequent cases. SULLIVAN DRY DOCK & REPAIR CORP.17these classes of employees from the production and maintenanceunit.Accordingly,we shall also direct an election among all theremaining production and maintenance employees of the Company,excluding foremen, subforemen,supervisors,or anyone in an officialcapacity on a salaried basis, draftsmen,timekeepers,storekeepers,watchmen,guards, and clerks and office employees,to determinewhether or not they desire to be representedby theIndustrial Unionfor the purposes of collective bargaining.There will be no final determination of the appropriate unit orunits pending the result of the elections.If a majority of the marineelectricians,snappers; "mechanics, ,and helpers choose the I. B. E. W.,they will constitute an appropriate unit separate from the remainingemployees of the Company.If a majority in each election unit votefor the Industrial Union, we shall combine them with the employeesin the industrial unit.VI.THEDETERMINATION OF REPRESENTATIVESAt the hearing the Industrial Union proposed that employees whohave worked at least 10 days during the period between October 15,1941, and,November.15,,1941, be eligible to vote in the election.Noneof the other parties--o'bjectedto-this eligibilitytest and we believethat it is a fair one.Accordingly we shall direct that employees ofthe Company eligible to vote in the elections shall be those withinthe alleged appropriate units who have worked at least 10 days dur-ing the period between October15, 1941, andNovember 15, 1911,excluding employees who have since quit or been discharged for cause,subject to the limitations and additions set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the.following :CONCLUSION OF L A\VA question affecting'commerce has arisen concerning the repre-sentation of employees of Sullivan Dry Dock & Repair.Corp., Brook-lyn, Nev York,within the meaning of Section 9(c) and Section 2(6) and(7) of the National Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, 49 Stat. 449, and pursuant to Article III, Section 8, of-National Labor Relations Board Rules and Regulations-Series 2, as 18DECISIONSOF NATIONALLABOR RELATIONS. BOARDDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Sullivan Dry Dock & Repair Corp., Brooklyn,New York, elec-tions by secret ballot shall be conducted as early as possible but notlater than thirty(30) days from the date of this Direction,under thedirection and supervision of the Regional Director for the SecondRegion, acting in this matter as agent for the National Labor Re-lations Board, and subject to Article III, Section 9 of said Rules andRebulations,among those employees who fall within the 'groups in-dicated below who have worked at least 10 days during the periodbetween October 15,1941,and November 15, 1941, excluding em-ployees who have since quit or been discharged for cause,but includ-ing employees in the active military service or training of the UnitedStates:(a)All marine electricians including snappers,mechanics, andhelpers, to determine whether they desire to be represented byI.B. E. W.,Local$k277,A. F. of L., by Industrial Union of Marineand Shipbuilding Workers of America, Local 13, C. I.0., for thepurposes of collective bargaining,or by neither;(b)All the remaining production and maintenance employees ofthe Company excluding foremen, subforemen,supervisors or any-one in an official capacity on a salaried basis, draftsmen,timekeepers,storekeepers,watchmen,guards, and clerks and office employees, todetermine whether or not they desire to be represented by the In-dustrialUnion of Marine and Shipbuilding Wor'ke'rs'of America,Local 13,C. I. 0., for the purposes of collective bargaining.